Per Curiam.

The two days allowed by the 6th rule of January term, 1799, for making a case, cannot he enlarged by a judge, in favor of a party making the case ; but the time, which may be enlarged, under that rule, is that allowed for proposing amendments, and for giving notice of an appearance before the judge, and no other.
Bule granted.(b)

(b) “ The time for preparing a Gase, bill of exceptions, special verdict, or demurrer to evidence, and the time, for preparing amendments thereto, may be enlarged by the judge before whom the cause Was tried, or by one of the justices of this court, but not by any other officer Rule 39 ; 9 Johns. 264 ; 2 Johns. Gas. 115 ; S. C. Colem. 127 ;'but an order for time to make a case, cannot be enlarged after it has expired, but only while it is running ; if it once expire, relief can be had by motion to the court only, for which purpose, a judge may grant an order to stay proceedings. 7 Cowen, 467. Where the case is made subject to the opinion of, the court, it need not be prepared at the trial, but a minute of the questions to be presented, and the evidence on which they arise, may be made, and the case may be subsequently drawn up, amended, and settled within such times and under the same regulations, as are above made with respect to cases, Rule 38. The same practice ap*116plies, also, in relation to feigned issues from chancery, as regards the preparing and settling of the case, where either party intends to apply to the court of chancery, for a new trial, on the ground of any erroneous decision, or misdirection of the judge, before whom the issue was tried, or that the verdict was against the weight of evidence. Chan. Rule 140.” Grab. Prac. 2d ed. 331, 332.